Citation Nr: 0103602	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for plantar 
fasciitis, with a history of a stress fracture and bone 
spurring, of the right foot.  

2.  Entitlement to a compensable initial rating for residuals 
of a calcaneal spur of the left foot.  

3.  Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran retired in December 1997 after more than 25 years 
of active service.  His decorations and medals include the 
Combat Action Ribbon, the Purple Heart Medal, and the Bronze 
Star with Combat "V."  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with 
noncompensable initial ratings, for patellofemoral pain 
syndrome of the left knee, plantar fasciitis, with an old 
stress fracture and bone spur, of the right foot, and 
residuals of a calcaneal spur of the left foot.  In August 
1999, he filed a notice of disagreement, voicing disagreement 
with these initial disability awards.  He was afforded an 
August 1999 statement of the case on these issues, and 
responded with a VA Form 9, perfecting his appeal.  


FINDINGS OF FACT

1.  The veteran has constant pain as a result of his service 
connected residuals of a calcaneal spur of the heel, 
resulting in moderate impairment of the left foot.  

2.  The veteran has constant pain as a result of his service 
connected plantar fasciitis, with a history of a stress 
fracture and bone spurring, resulting in moderate impairment 
of the right foot.  



CONCLUSIONS OF LAW

1.  A compensable initial rating of 10 percent and no higher 
is warranted for the veteran's service connected residuals of 
a calcaneal spur of the left foot.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Codes 5276-5284.  (2000).  

2.  A compensable initial rating of 10 percent and no higher 
is warranted for the veteran's service connected plantar 
fasciitis, with a history of a stress fracture and bone 
spurring, of the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5276-5284.  (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his service medical records, the veteran 
reported right foot pain in early 1985.  He was noted to be 
an avid jogger.  Physical evaluation revealed an inflammation 
of the right heel, and plantar fasciitis was diagnosed.  He 
had similar complaints of right foot pain in 1986 following a 
traumatic injury to the foot.  Pain was reported across the 
metatarsal region.  X-rays taken at the time revealed soft 
tissue swelling, with no evidence of fracture or other bony 
abnormality.  Pain medication was afforded him, and he was 
eventually fitted for orthopedic inserts.  The veteran was 
diagnosed with calcaneal heel spurs in his left foot; these 
were surgically removed in November 1993.  He had a normal 
postoperative course, and by February 1994, x-rays of the 
left foot were within normal limits.  He reported some 
tenderness along the incision line, but was otherwise 
asymptomatic.  The veteran sought treatment for right heel 
pain in June 1997.  He had a blister of the right heel 
secondary to backpacking over the weekend.  He also 
complained of a 4-day history of right foot pain along the 
plantar aspect; he wished to rule out a stress fracture.  He 
gave a history of running 50-60 miles per week.  His right 
heel was tender to palpation, and a right heel blister was 
diagnosed; recurrent plantar fasciitis was ruled out.  Rest 
was recommended.  

The veteran initially filed a claim for service connection 
for several disabilities in August 1997, prior to his final 
separation from military service.  

The veteran was afforded an April 1998 VA medical 
examination.  He gave a history of right foot pain beginning 
in 1986, when he was diagnosed with a stress fracture of the 
right foot.  He was treated with rest at the time, but he 
continues to have pain of the right foot.  Physical 
evaluation of the right foot revealed no tenderness on 
palpation and no swelling or deformity.  Regarding his left 
foot, the veteran stated he first had pain in the left foot 
in 1993, at which time a bone spur and osteosis of the left 
heel was discovered and subsequently surgically removed.  
Physical examination of the left foot revealed a 11/2 inch 
vertical surgical scar over the posterolateral calcaneus; the 
foot was otherwise without swelling, deformity, or tenderness 
to palpation.  An April 1998 VA x-ray of the veteran's feet 
revealed a moderate hallux valgus deformity bilaterally.  
Otherwise, the feet were without bony or joint abnormality, 
and the soft tissues appeared normal. 

The veteran was afforded a VA rating decision in January 1999 
in which he was awarded service connection, with a 
noncompensable initial rating, for a shell fragment wound of 
the right calf, patellofemoral pain syndrome of the left 
knee, with a noncompensable initial rating, plantar 
fasciitis, with an old stress fracture and bone spur, of the 
right foot, with a noncompensable initial rating, 
gastroesophageal reflux, with a noncompensable initial 
rating, and a calcaneal spur of the left foot, also with a 
noncompensable initial rating.  In August 1999, he filed a 
notice of disagreement, specifically voicing disagreement 
with these initial disability awards.  He was afforded an 
August 1999 statement of the case on these issues.  

The RO considered the veteran's contentions and issued an 
August 1999 rating decision awarding him a compensable 
initial rating of 10 percent for his gastroesophageal reflux.  
All other disability ratings were continued.  

In his subsequent December 1999 VA Form 9, the veteran 
indicated that he only wished to pursue further appellate 
action on the initial ratings for his disabilities of the 
left and right feet, and the left knee.  He stated that both 
his feet give him "constant pain," especially with use.  

Analysis

The veteran seeks compensable initial ratings for his 
disabilities of the feet.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  When the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

I. Compensable initial rating - Left foot disability

The veteran has been afforded service connection, with a 
noncompensable initial rating, for residuals of a calcaneal 
spur of the left foot.  This disability is currently rated 
under Diagnostic Code 5284, for other injuries of the foot.  
This diagnostic code provides for a 10 percent rating for 
moderate impairment, and a 20 percent rating for moderately 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000). I n any case where the rating schedule does not 
provide for a zero percent evaluation, such an evaluation may 
be assigned when the criteria for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2000).  For the reasons to be 
discussed below, a compensable initial rating of 10 percent, 
and no higher, is warranted for the veteran's residuals of a 
calcaneal spur of the left foot.  

According to the April 1998 VA medical examination report, 
the veteran only has "occasional" pain of the left foot; 
however, in both his notice of disagreement and VA Form 9, he 
reported constant or near constant left foot pain, especially 
with motion.  Regarding these allegations, the veteran is 
certainly competent to offer credible lay testimony regarding 
such easily observable symptomatology as pain.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. 
App. 465 (1994).  No other evidence of record suggests the 
veteran's testimony is anything other than credible.  
Therefore, in light of 38 U.S.C.A. §§ 4.3 and 4.7, the 
veteran's allegations warrant a compensable initial rating of 
10 percent, based on moderate disability of the left foot 
resulting from a calcaneal spur of the heel.  

However, the evidence does not support a finding of 
moderately severe impairment, for which a 20 percent rating 
would be warranted.  According to the April 1998 VA 
examination report, the veteran had no swelling, deformity, 
or tenderness to palpation, and X-rays of the left foot 
revealed no significant abnormality.  Likewise, his service 
medical records reveal he continued to run 50-60 miles per 
week following his 1993 surgical repair of his calcaneal 
spur.  Overall, the preponderance of the evidence is against 
a finding of moderately severe impairment, for which a 20 
percent disability rating would be warranted under Diagnostic 
Code 5284.  

The evidence of record also does not indicate that evaluation 
of the veteran's service connected left foot disability under 
another diagnostic code would result in a rating in excess of 
10 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The record contains no medical findings that would 
result in an increased rating in excess of 10 percent under 
other diagnostic criteria for the feet.  38 C.F.R. § 4.71a, 
5276-5283 (2000).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999).  At no time since the veteran filed his 
claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's residuals of a left heel calcaneal spur have, 
however, presented a degree of impairment equal to a 10 
percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service connected 
disability at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
veteran's residuals of a calcaneal spur have themselves 
required no periods of hospitalization since his service 
separation, and are not shown by the evidence to present 
marked interference with employment in and of themselves, as 
the veteran has reported no time lost from work due to his 
left foot disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left foot disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a compensable initial rating of 10 percent, 
and no higher, is warranted for the veteran's service 
connected residuals of a calcaneal spur of the left heel.  

II. Compensable initial rating - Plantar fasciitis of the 
right foot

The veteran has been afforded service connection, with a 
noncompensable initial rating, for plantar fasciitis, with a 
history of a stress fracture and bone spurring, of the right 
foot.  This disability is currently rated under Diagnostic 
Code 5284, for other injuries of the foot.  This diagnostic 
code provides for a 10 percent rating for moderate 
impairment, and a 20 percent rating for moderately severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000). 
I n any case where the rating schedule does not provide for a 
zero percent evaluation, such an evaluation may be assigned 
when the criteria for a compensable rating are not met.  
38 C.F.R. § 4.31 (2000).  For the reasons to be discussed 
below, a compensable initial rating of 10 percent, and no 
higher, is warranted for the veteran's residuals of a 
calcaneal spur of the left foot.  

According to the April 1998 VA medical examination report, 
the veteran only has "occasional" pain of the right foot; 
however, in both his notice of disagreement and VA Form 9, he 
reported constant or near constant right foot pain, 
especially with motion.  Regarding these allegations, the 
veteran is certainly competent to offer credible lay 
testimony regarding such easily observable symptomatology as 
pain.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  No other evidence of record 
suggests the veteran's testimony is anything other than 
credible.  Therefore, in light of 38 U.S.C.A. §§ 4.3 and 4.7, 
the veteran's allegations warrant a compensable initial 
rating of 10 percent, based on moderate disability of the 
right foot resulting from plantar fasciitis.  

However, the evidence does not support a finding of 
moderately severe impairment, for which a 20 percent rating 
would be warranted.  According to the April 1998 VA 
examination report, the veteran had no swelling, deformity, 
or tenderness to palpation, and X-rays of the right foot 
revealed no significant abnormality.  According to his 
service medical records, he was initially diagnosed with 
plantar fasciitis, with a potential stress fracture of the 
right foot, in the mid-1980's, but continued be able to run 
many miles per week up until his retirement from service.  
Overall, the preponderance of the evidence is against a 
finding of moderately severe impairment of the right foot, 
for which a 20 percent disability rating would be warranted 
under Diagnostic Code 5284.  

The evidence of record also does not indicate that evaluation 
of the veteran's service connected right foot disability 
under another diagnostic code would result in a rating in 
excess of 10 percent.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The record contains no medical findings 
that would result in an increased rating in excess of 10 
percent under other diagnostic criteria for the feet.  
38 C.F.R. § 4.71a, 5276-5283 (2000).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999).  At no time since the veteran filed his 
claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's plantar fasciitis, with a history of a stress 
fracture and bone spurring, of the right foot has, however, 
presented a degree of impairment equal to a 10 percent rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service connected 
disability at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
veteran's plantar fasciitis has itself required no periods of 
hospitalization since his service separation, and is not 
shown by the evidence to present marked interference with 
employment in and of themselves, as the veteran has reported 
no time lost from work due to his right foot disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected right foot disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, a compensable initial rating of 10 percent, 
and no higher, is warranted for the veteran's service 
connected residuals of a calcaneal spur of the right foot.


ORDER

1.  A compensable initial rating of 10 percent is awarded for 
the veteran's service connected residuals of a calcaneal spur 
of the heel of the left foot.  

2.  A compensable initial rating of 10 percent is awarded for 
the veteran's service connected plantar fasciitis, with a 
history of a stress fracture and bone spurring, of the right 
foot.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable initial rating for his 
service connected patellofemoral pain syndrome of the left 
knee.  While he was afforded a VA general medical examination 
in April 1998 and range of motion testing was performed, the 
examiner did not discuss the possibility of additional 
limitation of motion resulting from such factors as pain, 
pain on use, and fatigability.  Regarding increased-rating 
claims for musculoskeletal disabilities, the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As the veteran's service 
connected left knee disability is musculoskeletal in nature, 
the RO must considered the applicability of the Court's 
DeLuca pronouncements in considering these disabilities.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 
this Act, the VA is required to provide a medical examination 
in the case of any claim for disability compensation whenever 
such an examination is "necessary to make a decision on the 
claim."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)). 

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include both 
private and VA medical records.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service connected left knee disability.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The medical examiner 
should address the following questions, 
to the best of his/her medical knowledge:  

a.  What are the veteran's extension and 
flexion of the left knee?  

b.  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the left knee joint?  If 
so, do any of these factors result in 
additional limitation of motion of the 
left knee?  

c.  Does the veteran have either lateral 
instability or recurrent subluxation of 
the left knee?  

Any additional impairment of the 
veteran's left knee resulting from his 
service connected disability should also 
be discussed.  The medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



